         Case 5:21-cv-03674-JDW Document 6 Filed 09/10/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHELBY TYRONE CLARK, JR.,               :
     Plaintiff,                         :
                                        :
             V.                         :      CIVIL ACTION NO. 21-CV-3674
                                        :
CARLOS GONZALEZ, et al.                 :
     Defendants.                        :

                                        ORDER

      AND NOW, this 10th day of September, 2021, upon consideration of

Plaintiff Shelby Tyrone Clark, Jr.’s Motion to Proceed In Forma Pauperis (ECF No.

1), Prisoner Trust Fund Account Statement (ECF No. 3), and pro se Complaint

(ECF No. 2), it is ORDERED that leave to proceed in forma pauperis is GRANTED

pursuant to 28 U.S.C. § 1915. Shelby Tyrone Clark, Jr., # 0205753, shall pay the full

filing fee of $350 in installments, pursuant to 28 U.S.C. § 1915(b), regardless of the

outcome of this case. The Court directs the Warden of Lehigh County Jail or

other appropriate official to assess an initial filing fee of 20% of the greater of (a)

the average monthly deposits to Clark’s inmate account; or (b) the average

monthly balance in Clark’s inmate account for the six-month period

immediately preceding the filing of this case. The Warden of Lehigh County Jail

or other appropriate official shall calculate, collect, and forward the initial

payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in

Clark’s inmate trust fund account exceeds $10.00, the Warden of Lehigh County
         Case 5:21-cv-03674-JDW Document 6 Filed 09/10/21 Page 2 of 3




Jail or other appropriate official shall forward payments to the Clerk of Court

equaling 20% of the preceding month’s income credited to Clark’s inmate

account until the fees are paid. Each payment shall refer to the docket number

for this case.

      It is FURTHER ORDERED that the Clerk of Court shall send a copy of this

Order to the Warden of Lehigh County Jail.

      It is FURTHER ORDERED that the Complaint is deemed FILED.

      It is FURTHER ORDERED that, for the reasons stated in the accompanying

Memorandum, Mr. Clark’s federal constitutional claims against Defendant

Carlos Gonzalez are DISMISSED WITH PREJUDICE for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and all state law claims against

Defendant Carlos Gonzalez are DISMISSED WITHOUT PREJUDICE for lack of

subject matter jurisdiction. The Clerk of Court shall terminate Carlos Gonzalez as

a defendant.

      It is FURTHER ORDERED that, for the reasons stated in the accompanying

Memorandum, Mr. Clark’s claim against Defendant Clinton Wombold based on

a failure to protect theory is DISMISSED WITHOUT PREJUDICE for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Clerk of Court shall send Mr.

Clark a blank copy of the Court’s standard form complaint for prisoners to use to

file a complaint bearing the above civil action number. If Mr. Clark can allege

additional facts to state a plausible claim based on a failure to protect theory,

he may do so on or before October 15, 2021. Any amended complaint shall
        Case 5:21-cv-03674-JDW Document 6 Filed 09/10/21 Page 3 of 3




identify all defendants in the caption of the amended complaint in addition to

identifying them in the body of the amended complaint, shall state the basis for

Mr. Clark’s claims against each defendant, and shall bear the title “Amended

Complaint” and the case number 21-3674. If Mr. Clark files an amended

complaint, his amended complaint must be a complete document that

includes all of the bases for Clark’s claims, including claims that the Court has

not yet dismissed if he seeks to proceed on those claims. The Court will not

consider claims that are not in the amended complaint. When drafting his

amended complaint, Mr. Clark should be mindful of the Court’s reasons for

dismissing his failure to protect claim as explained in the Court’s Memorandum.

Upon the filing of an amended complaint, the Clerk shall not make service until

the Court orders.. If Mr. Clark does not file an amended complaint the Court will

direct service of his initial Complaint on Defendant Clinton Wombold and only

his claim based on retaliation and being served tainted food will proceed.

      It is FURTHER ORDERED that the time to serve process under Federal Rule of

Civil Procedure 4(m) is EXTENDED to the date 90 days after the Court issues

summonses in this case, if summonses are issued.

                                       BY THE COURT:

                                       /s/ Joshua D. Wolson
                                       JOSHUA D. WOLSON, J.
